Name: Commission Regulation (EC) NoÃ 460/2008 of 27 May 2008 amending Regulation (EC) NoÃ 85/2004 laying down the marketing standard for apples
 Type: Regulation
 Subject Matter: marketing;  plant product
 Date Published: nan

 28.5.2008 EN Official Journal of the European Union L 138/3 COMMISSION REGULATION (EC) No 460/2008 of 27 May 2008 amending Regulation (EC) No 85/2004 laying down the marketing standard for apples THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1182/2007 of 26 September 2007 laying down specific rules as regards the fruit and vegetable sector amending Directives 2001/112/EC and 2001/113/EC and Regulations (EEC) No 827/68, (EC) No 2200/96, (EC) No 2201/96, (EC) No 2826/2000, (EC) No 1782/2003 and (EC) No 318/2006 and repealing Regulation (EC) No 2202/96 (1), and in particular Article 42(a) thereof, Whereas: (1) Commission Regulation (EC) No 85/2004 (2) provides in particular for a reduction in the minimum size from 1 June 2008 in order to be consistent with the United Nations Economic Commission for Europe standard for apples UNECE-FFV-50. However, that standard has been amended and sizing provisions should be updated accordingly. (2) In order to avoid any conflict with commercial law, any mention of the trade names should be deleted from the list of apple varieties set out in the Appendix to the Annex to Regulation (EC) No 85/2004. (3) It is also necessary to revise that list of varieties, in order to facilitate inspections. Consequently, the synonym Renetta del Canada for the variety Reinette blanche du Canada should be added and the apple variety Zarja Alatau should be included in the same list. (4) Regulation (EC) No 85/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 85/2004 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 27 May 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 273, 17.10.2007, p. 1. (2) OJ L 13, 20.1.2004, p. 3. Regulation as last amended by Regulation (EC) No 1238/2005 (OJ L 200, 30.7.2005, p. 22). ANNEX The Annex to Regulation (EC) No 85/2004 is amended as follows: (1) point III is replaced by the following: III. PROVISIONS CONCERNING SIZING Size is determined either by the maximum diameter of the equatorial section or by weight. For all varieties and for all classes the minimum size is 60 mm, if measured by diameter or 90 g, if measured by weight. Fruit of smaller sizes may be accepted, if the Brix level of the produce is greater than or equal to 10,5 ° Brix and the size is not smaller than 50 mm or 70 g. To ensure there is uniformity of size within the package: (a) for fruit sized according to the diameter, the difference in diameter between fruit in the same package shall be limited to:  5 mm for Extra  Class fruit and for Classes I and II fruit packed in rows and layers. However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 10 mm, and  10 mm for Class I fruit packed loose in the package or sales packages. However, for apples of the varieties Bramley's Seedling (Bramley, Triomphe de Kiel) and Horneburger, the difference in diameter may amount to 20 mm, or (b) for fruit sized according to weight, the difference in weight between fruit in the same package shall be limited to:  20 % of the average individual fruit weight in the package for Extra  Class fruit and for Classes I and II fruit packed in rows and layers, and  25 % of the average individual fruit weight in the package for Class I fruit packed loose in the package or in consumer packages. There is no sizing uniformity requirement for Class II fruit packed loose in the package or in consumer packages.; (2) in the Appendix, the point 4 is replaced by the following: 4. Non-exhaustive list of apple varieties classified according to their colouring, russeting and size criteria: Fruits of varieties that are not part of the list must be graded according to their varietal characteristics. Varieties Synonyms Colour group Russeting Size African Red B Akane Tohoku 3 B Alborz Seedling C Aldas B L Alice B Alkmene Early Windsor C Alwa B Angold C L Apollo Beauty of Blackmoor C L Arkcharm Arkansas No 18, A 18 C L Arlet B R Aroma C Red coloured mutants of Aroma, for example Aroma Amorosa B Auksis B Belfort Pella B Belle de Boskoop and mutants D R L Belle fleur double D L Berlepsch Freiherr von Berlepsch C Berlepsch rouge Red Berlepsch, Roter Berlepsch B Blushed Golden L Bohemia B L Boskoop rouge Red Boskoop, Roter Boskoop B R L Braeburn B L Red coloured mutants of Braeburn, for example: Hidala Joburn Lochbuie Red Braeburn Mahana Red Mariri Red Redfield Royal Braeburn A L Bramley's Seedling Bramley, Triomphe de Kiel D L Brettacher SÃ ¤mling D L Calville (group of ¦) D L Cardinal B Carola Kalco C L Caudle B Charden D L Charles Ross D L Civni B Coromandel Red Corodel A Cortland B L Cox's orange pippin and mutants Cox Orange C R Red coloured mutants of Cox's Orange Pippin for example: Cherry Cox B R Crimson Bramley D L Cripps Pink C Cripps Red C (1) Dalinbel B Delblush D L Delcorf and mutants, for example: Dalili Monidel C L Delgollune B L Delicious ordinaire Ordinary Delicious B Deljeni D L Delikates B Delor C L Discovery C Dunn's Seedling D R Dykmanns Zoet C Egremont Russet D R Elan D L Elise Red Delight A L Ellison's orange Ellison C L Elstar and mutants, for example: Daliter Elshof Elstar Armhold Elstar Reinhardt C Red coloured mutants of Elstar, for example: Bel-El Daliest Goedhof Red Elstar Valstar B Empire A Falstaff C Fiesta Red Pippin C Florina B L Fortune D R Fuji and mutants B L Gala C Red coloured mutants of Gala, for example: Annaglo Baigent Galaxy Mitchgla Obrogala Regala Regal Prince Tenroy A Garcia D L Gloster B L Goldbohemia D L Golden Delicious and mutants D L Golden Russet D R Goldrush Coop 38 D L Goldstar D L Gradigold D L Granny Smith D L Gravenstein rouge Red Gravenstein, Roter Gravensteiner B L Gravensteiner Gravenstein D L Greensleeves D L Holsteiner Cox and mutants Holstein D R Holstein rouge Red Holstein, Roter Holsteiner Cox C R Honeycrisp C L Honeygold D L Horneburger D L Howgate Wonder Manga D L Idared B L Ingrid Marie B R Isbranica Izbranica C Jacob Fisher D L Jacques Lebel D L Jamba C L James Grieve and mutants D L James Grieve rouge Red James Grieve B L Jarka C L Jerseymac B Jester D L Jonagold (2) and mutants, for example: C L Crowngold Daligo Daliguy Jonasty Dalijean Jonamel Jonagold 2000 Excel Jonabel Jonabres King Jonagold New Jonagold Fukushima Novajo Veulemanns Schneica Wilmuta Jonagored and mutants, for example: A L Decosta Jomured Van de Poel Jonagold Boerekamp Jomar Jonagored Supra Jonaveld Primo Romagold Surkijn Rubinstar Red Jonaprince Jonalord C Jonathan B Julia B Jupiter D L Karmijn de Sonnaville C R L Katy Katja B Kent D R Kidd's orange red C R Kim B Koit C L Krameri Tuvioun B Kukikovskoje B Lady Williams B L Lane's Prince Albert D L Laxton's Superb Laxtons Superb C R Ligol B L Lobo B Lodel A Lord Lambourne C Maigold B Mc Intosh B Meelis B L Melba B Melodie B L Melrose C L Meridian C Moonglo C Morgenduft Imperatore B L Mountain Cove D L Mutsu D L Normanda C L Nueva Europa C Nueva Orleans B L Odin B Ontario B L Orlovskoje Polosatoje C Ozark Gold D L Paula Red B Pero de Cirio D L Piglos B L Pikant B L Pikkolo C Pilot C Pimona C Pinova C Pirella B L Piros C L Rafzubex A Rafzubin C Rajka B Rambour d'hiver D L Rambour Franc B Reanda B L Rebella C L Red Delicious and mutants, for example: Campsur Erovan Evasni Flatrar Fortuna Delicious Otago Red King Red Spur Red York Richared Royal Red Sandidge Shotwell Delicious Stark Delicious Starking Starkrimson Starkspur Topred Trumdor Well Spur A L Red Dougherty A Red Rome A Redkroft A Regal A Regina B L Reglindis C L Reine des Reinettes GoldparmÃ ¤ne, Gold ParmonÃ © C Reineta Encarnada B Reinette Rouge du Canada B L Reinette d'OrlÃ ©ans D L Reinette Blanche du Canada Reinette du Canada, Canada Blanc, Kanadarenette, Renetta del Canada D R L Reinette de France D L Reinette de Landsberg D L Reinette grise du Canada Graue Kanadarenette D R L Relinda C Remo B Renora B L Resi B Resista D L Retina B L Rewena B L Roja de Benejama Verruga, Roja del Valle, Clavelina A Rome Beauty Belle de Rome, Rome B Rosana Berner Rosenapfel B L Royal Beaut A L Rubin C L Rubinola B L Sciearly A Scifresh B Sciglo A Sciray GS48 A Scired A R Sciros A L Selena B L Shampion B L Sidrunkollane Talioun D L Sinap Orlovskij Orlovski Sinap D L Snygold Earlygold D L Sommerregent C Spartan A Splendour A St. Edmunds Pippin D R Stark's Earliest C Ã taris Staris A Sturmer Pippin D R SÃ ¼gisdessert C L SÃ ¼gisjoonik C L Summerred B Sunrise A Sunset D R Suntan D R L Sweet Caroline C L Talvenauding B Tellisaare B Tiina B L Topaz B Tydeman's Early Worcester Tydeman's Early B L Veteran B Vista Bella Bellavista B Wealthy B Worcester Pearmain B York B Zarja Alatau Zarya Alatau D (1) At least 20 % red in Class I and Class II. (2) However, for the variety Jonagold, at least one-tenth surface of the fruit in Class II must be streaked with red colouring.